Case: 20-10386     Document: 00515664978         Page: 1    Date Filed: 12/08/2020




           United States Court of Appeals
                for the Fifth Circuit                        United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                             December 8, 2020
                                  No. 20-10386                 Lyle W. Cayce
                                                                    Clerk

   Automation Support, Incorporated, doing business as
   Technical Support,

                                                           Plaintiff—Appellant,

   Todd Phillippi,

                                                           Movant—Appellant,

                                      versus

   Humble Design, L.L.C.; Warren David Humble,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:14-CV-04455


   Before Wiener, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:
         This case began almost six years ago when Automation Support, Inc.,
   sued former employees and one employee’s new company, Humble Design,
   L.L.C., under the Texas Theft Liability Act (TTLA). But what started as a
   case about theft of trade secrets has mutated into a protracted dispute over
   attorney’s fees—a dispute we already resolved.
Case: 20-10386       Document: 00515664978             Page: 2      Date Filed: 12/08/2020




                                            No. 20-10386


           After a year and a half of litigation in the district court, the parties
   agreed to voluntarily dismiss all claims with prejudice.                 In the joint
   stipulation, defendants Humble Design and Warren Humble reserved the
   right to seek attorney’s fees under the TTLA, which is a “loser pays” law.
   See Tex. Civ. Prac. & Rem. Code Ann. § 134.005(b). The magistrate
   judge later awarded those fees.
           Multiple rounds of appeals and motions to vacate the judgment
   ensued. In 2018, we affirmed the magistrate judge’s decision and remanded
   for the district court to award appellate attorney’s fees. Automation Support,
   Inc. v. Humble Design, L.L.C., 734 F. App’x 211, 216 (5th Cir. 2018). When
   Automation Support and associated individuals1 tried, belatedly, to appeal
   again, we dismissed for lack of jurisdiction. Automation Support, Inc. v.
   Humble Design, L.L.C., 796 F. App’x 223, 224 (5th Cir. 2020).
           Automation Support is appealing once more. The current appeal
   concerns its most recent motion for relief from judgment under Rule 60(b),
   in which it again argued that the magistrate judge did not have jurisdiction to
   award attorney’s fees. The magistrate judge denied the motion in March
   2020, and this appeal is timely only as to the order denying that Rule 60
   motion. Automation Support cannot appeal the underlying judgment that
   issued years ago.
           To the extent Automation Support argues that the defendants were
   not prevailing parties, we have already rejected that argument.                     See
   Automation Support, 734 F. App’x at 215–16. Under the law of the case
   doctrine, “ordinarily an issue of fact or law decided on appeal may not be



           1
            The plaintiffs in this case also include Automation Support’s owners, Renee and
   Bill McElheney, and former attorney Todd Phillippi, all of whom purport to act on behalf
   of the company. We refer to the plaintiffs collectively as “Automation Support.”




                                              2
Case: 20-10386         Document: 00515664978                Page: 3       Date Filed: 12/08/2020




                                                No. 20-10386


   reexamined either by the district court on remand or by the appellate court
   on subsequent appeal.” United States v. Lee, 358 F.3d 315, 320 (5th Cir.
   2004) (citation and quotation marks omitted); see Musacchio v. United States,
   136 S. Ct. 709, 716 (2016). We held in 2018 that the defendants were entitled
   to attorney’s fees. Automation Support, 734 F. App’x at 216. Our ruling was
   final then and remains so today.
           Automation Support’s new attack—that the Rule 41 joint dismissal
   deprived the district court of jurisdiction to later award fees—is wrong. This
   latest effort to undo the fee award flies in the face of well-established law that
   a court can award attorney’s fees after a voluntary dismissal. See, e.g.,
   Zimmerman v. City of Austin, 969 F.3d 564, 568–69 (5th Cir. 2020)
   (“Ancillary enforcement jurisdiction extends to fees.”); Qureshi v. United
   States, 600 F.3d 523, 525 (5th Cir. 2010) (explaining that a court retains
   authority to award attorney’s fees after a Rule 41 dismissal); see also Cooter &
   Gell v. Hartmarx Corp., 496 U.S. 384, 395 (1990) (noting it is “well
   established that a federal court may consider collateral issues after an action
   is no longer pending” and listing attorney’s fees as an example). 2 District
   courts routinely award fees after an entry of final judgment. Cooter, 496 U.S.



           2
              An old Fifth Circuit decision holds that a district court lacks jurisdiction to enter
   a fee award once the plaintiff files a self-executing dismissal without prejudice under
   Federal Rule of Civil Procedure 41(a)(1)(A)(i). See Williams v. Ezell, 531 F.2d 1261, 1264
   (5th Cir. 1976). Although the Supreme Court rejected that view in Cooter, 496 U.S. at 395,
   Williams continues to cause confusion about a district court’s ability to consider fee
   motions after a Rule 41 dismissal. See, e.g., Lightsource Analytics, LLC v. Great Stuff, Inc.,
   2014 WL 4744789 (W.D. Tex. Sept. 23, 2014). Today we make explicit what our cases like
   Qureshi have long recognized: the Supreme Court overruled Williams v. Ezell to the extent
   it states that a Rule 41 dismissal deprives a court of jurisdiction to rule on a fee request or
   other ancillary matter. See Qureshi, 600 F.3d at 525; see also Dunster Live, LLC v. LoneStar
   Logos Mgmt. Co., 908 F.3d 948, 951 (5th Cir. 2018) (reviewing order, entered after Rule 41
   dismissal, that denied fee request and affirming because a dismissal without prejudice does
   not produce a prevailing party).




                                                  3
Case: 20-10386     Document: 00515664978            Page: 4   Date Filed: 12/08/2020




                                         No. 20-10386


   at 395 (recognizing that “even ‘years after the entry of a judgment on the
   merits,’ a federal court could consider an award of counsel fees” (quoting
   White v. N.H. Dep’t of Emp. Sec., 455 U.S. 445, 451 n.13 (1982))).
          Instead of accepting our earlier ruling, Automation Support has
   inundated the district court and our court with rounds of frivolous filings
   attempting to secure a different outcome. Because of Automation Support’s
   stubborn, bad-faith refusal to recognize what we held three years ago,
   defendants may file a motion with this court for appellate attorney’s fees
   under 28 U.S.C. § 1927.
                                              ***
          “We meant what we said, and we said what we meant.” See DR.
   Seuss, Horton Hatches the Egg (1940). We once again AFFIRM
   the judgment of the district court.




                                          4